UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :        18cv2265(DLC)
MZ WALLACE INC.,                       :
                         Plaintiff,    :      OPINION AND ORDER
               -v-                     :
                                       :
SUE FULLER D/B/A THE OLIVER THOMAS, and:
BLACK DIAMOND GROUP, INC.,             :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- :
                                       :
BLACK DIAMOND GROUP, INC.,             :
                                       :
                         Counterclaim :
                         Plaintiff,    :
               -v-                     :
                                       :
MZ WALLACE INC.,                       :
                                       :
                         Counterclaim :
                         Defendant.    :
                                       :
-------------------------------------- X
Appearances:

For the Plaintiff/Counterclaim Defendant MZ Wallace:
Adam B. Michaels
Marc Reiner
Hand Baldachin & Amburgey LLP
8 West 40th St., 12th Floor
New York, NY 10018

For the Defendants/Counterclaim Plaintiff Black Diamond Group
Inc. and Defendant Sue Fuller:

David Bernstein
Christopher S. Ford
Kathryn Saba
Olena Vera Ripnick-O'Farrell
Debevoise & Plimpton, LLP (NYC)
919 Third Avenue, 3rd Floor
New York, NY 10022
DENISE COTE, District Judge:
     Plaintiff MZ Wallace Inc. (“MZ Wallace”) alleges that

defendants Sue Fuller and Black Diamond Group, Inc. (referred to

as “Oliver Thomas”) infringed its trade dress rights in a

particular quilting style used on nylon handbags and other nylon

accessories it sells.   Oliver Thomas responded with

counterclaims.   Following trial, this Court concludes that MZ

Wallace has no protectable trade dress rights.



                        Procedural History

     This action was filed on March 14, 2018.    MZ Wallace

asserts six causes of action, each of which is premised on its

assertion of trade dress rights: false designation of origin and

dilution in violation of the Lanham Act, deceptive practices and

dilution under New York state law, common law trademark and

trade dress infringement, and common law unfair competition.

Oliver Thomas asserted three counterclaims for a declaration

that MZ Wallace’s alleged trade dress is not protectable, for a

declaration of non-infringement, and for tortious interference

with a business relationship.   On August 22, this Court granted

Oliver Thomas’s motion to dismiss MZ Wallace’s Lanham Act

dilution claim and the New York deceptive practices and dilution




                                 2
claims.   Oliver Thomas’s counterclaim for tortious interference

with business relations was also dismissed.

The Parties

     Following the conclusion of discovery, and in anticipation

of a bench trial, the parties filed on November 16 a pretrial

order, proposed findings of fact and conclusions of law, and

defendant’s pretrial memorandum.       With the parties' consent, the

trial was conducted in accordance with the Court's customary

practices for non-jury proceedings, which includes taking direct

testimony from witnesses under a party's control through

affidavits submitted with the pretrial order.      The parties also

served copies of all exhibits and deposition testimony that they

intended to offer as evidence in chief at trial with the

pretrial order.

     MZ Wallace presented affidavits constituting the direct

testimony of Lucy Wallace Eustice (“Eustice”), the co-founder

and co-owner of MZ Wallace; Kevin Mogyoros (“Mogyoros”), the

Chief Financial Officer of MZ Wallace; and Sarah Broach

(“Broach”), the Director of Communications of MZ Wallace.

Oliver Thomas submitted affidavits from Sue Fuller (“Fuller”),

the president of Oliver Thomas, and its two expert witnesses:

Hal Poret and Sarah Butler.   Oliver Thomas also presented four

affidavits authenticating physical products and publicly

available internet materials, and sixteen affidavits from


                                   3
various companies certifying documentary evidence of those

companies’ handbag sales.

     The parties also offered excerpts from the depositions of

Alan Lunder (“Lunder”), the CEO of defendant Black Diamond;

Carrie Hall (“Hall”), a sales representative for Black Diamond;

Abbie Durkin (“Durkin”), an employee of Palmer& Purchase, a

store that sells MZ Wallace Handbags; Kate Falchi (“Falchi”) 1, a

former Black Diamond employee; Broach; Peter Berta, an employee

of UBM Inc; Poret; Butler; and MZ Wallace 30(b)(6) witnesses

Eustice, Mogyoros, and Monica Zwirner (“Zwirner”), the co-

founder of MZ Wallace.

     At the final pretrial conference, the parties agreed that

excerpts of deposition testimony of witnesses who testified live

at trial that had been submitted with the pretrial order would

not be offered. 2   At trial, both parties called Eustice,

Mogyoros, and Fuller, who were cross-examined.    Oliver Thomas

called Zwirner. 3




1 The plaintiff elected not to call Falchi to testify live at
trial.

2 This agreement eliminated the deposition testimony of Fuller
and the non-30(b)(6) testimony of Eustice, Zwirner, and
Mogyoros.

3 MZ Wallace chose not to cross-examine the defendants’ experts.
The parties agreed that their affidavits and designated
deposition excerpts would be received at trial.

                                  4
     This Opinion presents the Court's findings of fact and

conclusions of law.   The findings of fact appear principally in

the following Background section, but also appear later in the

Opinion.



                             Background

     This case arises out of MZ Wallace’s claim for trade dress

rights in a design consisting of (1) a nylon bag; (2) with a

quilted grid; (3) of 7/8 inch squares; (4) placed at a 45-degree

angle with a corner facing downward; and (5) with squares

covering all or substantially all of the bag (the “Trade

Dress”).

Founding of MZ Wallace

      MZ Wallace is a fashion company that manufactures and

sells handbags and other fashion accessories.   The company was

founded in 1999 by Monica Zwirner and Lucy Wallace Eustice.

Since its founding, MZ Wallace has cultivated a brand of durable

and functional handbags that convey a sense of luxury but are

not exceedingly expensive.   The critical feature of their design

concept is the combination of a nylon bag and expensive Italian

leather trim.

     In May 2000, MZ Wallace opened its first store on Crosby

Street in New York City and launched its first collection of

bags. The cornerstone of this first collection was a


                                 5
rectangular-shaped tote bag made of Cordura Nylon called the “NY

Tote.”

     MZ Wallace’s second collection, launched in late 2000,

included a quilted version of the NY Tote.    This bag was made of

nylon fabric with a pattern of quilted squares placed at a 45-

degree angle covering all or substantially all of the bag.     MZ

Wallace was not the first company to have created and sold a

quilted handbag.   By 2005, MZ Wallace sold six more styles of

bags that bore the Trade Dress, and by 2007 it had added three

more to the collection.

     MZ Wallace acknowledges that its use of particular grades

of nylon in its handbags has functional benefits, including

being lightweight, strong, and resistant to liquids.    MZ Wallace

often uses the term “functional” in internal documents and in

marketing materials in describing its bags that bear the Trade

Dress.

Quilting Process

     Quilting involves stitching two pieces of fabric together

with an insulating “batting” in the middle.    The quilting stitch

holds the insulation in place and the more space between

quilting stitches the greater the chance of the insulation

migrating or clumping.    “Channel quilting,” which involves

single straight lines of stitching down the fabric, is less

labor intensive and therefore cheaper to produce.    Square


                                  6
quilting requires more stitching, which is more time intensive

and costly.    If the squares are aligned horizontally across the

fabric, it requires more fabric and therefore is more expensive

to create products or garments where the quilting does not seem

misaligned at the seams.    Using small square quilting with

squares placed at a 45-degree angle avoids the problems of

perceived misalignment at the seams.    Square quilting can also

be produced on low-cost and easily available flatbed equipment.

     The quilting used on MZ Wallace bags bearing the Trade

Dress is made of squares with edges that measure 2.5 centimeters

on a flat piece of nylon.    This is 0.98”, and not the 7/8”

claimed for the Trade Dress.    MZ Wallace asserts that its

reference to 7/8” squares for its Trade Dress refers to the

dimensions of the squares after quilting.

Growth of MZ Wallace

     MZ Wallace launched an e-commerce website and began selling

bags through this website in 2004.    In 2010, MZ Wallace launched

a second store, also in New York City.    Also in 2010, MZ Wallace

launched a new collection of bags made of Oxford Nylon, which

included the Metro Tote, the brand’s most famous handbag.      The

Metro Tote is a soft unstructured nylon tote bag that bears the

Trade Dress.   The Metro Tote also includes three-channel nylon

quilted handles that are attached to the bag with a square panel

with a stitched cross through the center; a metal logo plate


                                  7
with the words “MZ WALLACE” on one side of the bag; leather

strips on the handles, and leather detailing, including leather

feet with red trim and a diamond leather logo with the words “MZ

WALLACE” on the bottom of the bag.




     By 2014, the Metro Tote was a commercial success.   As of

April 2015, the company recognized, however, that there was

“limited brand awareness” of its products.   It identified as one

of its goals, the desire to strengthen and articulate the brand.




                                8
     From 2012 through 2017, MZ Wallace continued to launch

other new products that also bore the Trade Dress.      In 2017, it

added the Crosby line, which used the Trade Dress with a more

formal product line.      MZ Wallace also sells many products that

do not use the Trade Dress.      In fact, MZ Wallace admits that

about half of its stock keeping units in its collection do not

bear the Trade Dress. 4    MZ Wallace has identified a collection of

bags with pleated pockets as another “signature look” of the

brand.

     MZ Wallace’s bags that bear its Trade Dress have had

significant commercial success.      Between 2014 and 2018, MZ

Wallace sold hundreds of thousands of items bearing the Trade

Dress, resulting in tens of millions of dollars in sales.        MZ

Wallace bags are sold through its website; its two retail stores

in New York City; the department stores Bloomingdales, Saks

Fifth Avenue, Nordstrom, and Von Maur; a website called NET-A-

PORTER; and almost three hundred boutiques across the country.

Although MZ Wallace goods are sold across the country, the bulk

of its sales are in New York, New Jersey, and Connecticut.         The

Metro Tote retails for between $125 and $235, depending on the

size and color.   The medium Metro Tote, which is around the same




4 A stock keeping unit is a unique number assigned to each item
stocked (i.e. a product with a particular size, color, design,
etc.) for purposes of inventory and tracking.

                                    9
size as the Oliver Thomas tote identified by MZ Wallace in the

Complaint, usually sells for $215.

     Since 2013, MZ Wallace has engaged in systematic

advertising, primarily through digital media.    MZ Wallace

admitted at trial that all of its advertising features the

company name.    Some of the advertising has included images of

bags bearing the Trade Dress, but MZ Wallace admitted at trial

that it has never run “look-for” advertising featuring the Trade

Dress.   MZ Wallace has created at least one “look-for”

advertisement featuring the leather diamond logo on the bottom

of its bags.    In 2015, MZ Wallace began to run digital

advertising featuring just the words “MZ Wallace” or “MZ Wallace

Shop Now” superimposed over a cropped image of fabric bearing

the quilted pattern used by MZ Wallace in its Trade Dress.

Secondary Meaning Survey

     The defense expert Poret designed a survey to test whether

the MZ Wallace Trade Dress has acquired secondary meaning.

Poret surveyed women over 18 years of age living in the United

States who indicated through a series of threshold questions

that they had or were likely to purchase a quilted tote or

quilted shoulder bag and spend at least $200 to do so.     His

survey, which was conducted online, used two photographs of the

MZ Wallace Metro Tote in basket weave, which was identified in




                                 10
the Complaint as an “excellent example” of the Trade Dress.

Poret removed the MZ Wallace name from the photographs.




     Of the 200 women surveyed, only 11% -- 22 respondents --

associated the “look of the bag” shown with only one particular

company or brand.   Half of those respondents -- 11 respondents -

- identified that company as Vera Bradley.   Only 2 of those 22

respondents -- 1% –- named MZ Wallace as the company.   Of the

seven who were unable to name the company or brand, only four

indicated that they had seen such a bag before.   Based on this

survey, Poret concluded that the highest possible measure of

secondary meaning for the Trade Dress is 3%.

MZ Wallace Trade Mark Applications

     MZ Wallace has three registered trademarks for its brand

name: two, registered in 2002 and 2003, for the name “MZ WALLACE



                                11
NEW YORK, NY,” and one, registered in 2015, for the name “MZ

WALLACE NEW YORK.”   It has no trademark registration for its

Trade Dress.

     In July 2014, MZ Wallace filed trademark registrations for

the name “THE METRO TOTE” and for the Metro Tote’s trade dress.

Registration in the name was granted on July 28, 2015.   On

September 19, 2014, the Patent and Trademark Office (“PTO”)

issued a non-final Office Action refusing MZ Wallace’s

registration for the trade dress.

     In its initial application, MZ Wallace described the Metro

Tote trade dress as “the configuration of a handbag having a

diamond quilted pattern, with an inverted trapezoidal shape when

viewed from the side, parabolic handles, and a diamond-shaped

logo in the middle of the bottom panel.”   There is no reference

to the size of the quilting on the fabric claimed in the trade

dress or to the use of nylon.   The PTO denied the application

primarily on the grounds that the applied-for mark “consists of

a nondistinctive product design or nondistinctive features of a

product design that is not registrable on the Principal Register

without sufficient proof of acquired distinctiveness.”

     On March 19, 2015, MZ Wallace responded to the Office

Action by submitting a new drawing and a revised description of

the Metro Tote trade dress.   This letter described the trade

dress as “a three-dimensional configuration comprising a handbag


                                12
having a diamond quilted pattern and a diamond-shaped logo in

the middle of the bottom panel.”      Again, the application did not

refer to two of the elements of the Trade Dress: the size of the

quilted diamond pattern and the use of nylon.     The MZ Wallace

response also attached examples of MZ Wallace advertising and

promotional materials as well as media coverage intended to show

acquired distinctiveness.

     On April 7, 2015, the PTO issued another non-final Office

Action stating that the Metro Tote trade dress was not

distinctive and that the evidence submitted was insufficient to

show acquired distinctiveness.   It observed that there was a

lack of evidence demonstrating “that consumers recognize the

claimed features of the goods”, including the diamond quilted

pattern, and associate MZ Wallace as the source of those

features.   It observed that most of the company’s advertising

references “functional aspects of the bags” and not “the diamond

quilted pattern.”   The PTO added that the MZ Wallace evidence

did “not contain any ‘look for’ advertising that promotes” the

diamond quilted pattern claimed by the company.

     The PTO attached evidence of extensive third party use of a

diamond quilted pattern on handbags.     If the applicant renewed

its application, the PTO warned that it “must disclaim” the

diamond quilted pattern because it is “nondistinctive matter

that does not function as a trademark to indicate the source of


                                 13
applicant’s goods and to identify and distinguish them from

others.”    At trial, MZ Wallace has explained that it does not

seek exclusive rights to use a diamond quilted pattern on

handbags.

MZ Wallace Polices the Marketplace

     Quilted bags made of synthetic material are sold by many

brands.    MZ Wallace admits that other manufacturers in the

handbag business make quilted nylon bags and that synthetic bags

bearing diamond quilting presented at a 45-degree angle is

common.    The brands include Calvin Klein, Kate Spade,

LeSportsac, Steve Madden, Marc Jacobs, Vera Bradley, Target,

Pursetti, Tommy Hilfiger, Kate + Alex Cuffaro, Guess?,

Wallflower, and Chanel.    Each of the brands listed above sell or

have sold bags made of quilted synthetic fabric with squares

presented at a 45-degree angle covering most of the bags.      At

least eleven of these brands sell bags made of quilted nylon

specifically.    Images of two of the third-party nylon bags with

diamond quilting are reproduced below.




                                 14
     Target:




     Wallflower:




     Since 2012, MZ Wallace has sent twelve companies cease and

desist letters claiming that those companies’ products –- for

the most part tote bags -- infringed MZ Wallace’s intellectual


                               15
property rights.    Seven of those companies subsequently

discontinued or ceased selling the bags identified in the

letter.

     The cease and desist letters in the trial record that

contain trade dress descriptions use eight different

descriptions of the claimed trade dress.    None of them used the

description of the Trade Dress asserted in this action.     Four

examples suffice.

     In 2012, MZ Wallace sent its letter to a company called Big

Buddha and described the infringed upon trade dress as “a dual-

handled tote constructed of a soft, lightweight, nylon and

featuring a quilted design . . . monochromatic . . .[with] a

gentle sheen . . . [and] zipper closure.”    An October 21, 2014

cease and desist letter sent to the company Joe Fresh described

the allegedly infringed upon trade dress as including “a diamond

quilted pattern[;] an inverted trapezoidal shape when the bag is

viewed from the side[;] long, parabolic handles[; and] squares

with ‘X’ stitching where the handles are attached to the

handbag.”   A December 14, 2016 letter to a company called

Brighton described the trade dress as including the following

“distinctive aspects”:

     incredibly lightweight, durable, and soft signature
     quilted nylon body; a unique construction making it
     foldable, rollable, packable and crushable while
     keeping its unique shape; placement of [the] logo;
     leather feet to protect the bottom of the bag;


                                 16
     additional storage pouch; configuration of the
     pockets; leather trim detail; comfortable padded and
     reinforced handles with a longer handle drop to fit
     perfectly over the shoulder (including attached padded
     channels with a distinctive ‘X’).

The Brighton bags that MZ Wallace claimed in the letter use

the MZ Wallace trade dress feature heart-shaped quilting.

The last cease and desist letter that MZ Wallace sent prior

to its letter directed at Oliver Thomas was sent on

February 28, 2017 to a company named Gold No. 8.     The Gold

No. 8 bag introduced at trial bears quilting of 1.5-inch

squares.   In this letter, MZ Wallace described a trade

dress in its bags as well as in a braided tassel accessory.

The trade dress in its bags is described as “a quilted

pattern comprised of square diamonds” and the trade dress

in the tassel is described as “a plurality of leather

strips joined together at one end, with a loop of leather

connecting the leather strips to a metal ring and clasp,

with all of these elements in the same metallic color.”

     MZ Wallace has not sent cease and desist letters to

all third-party companies that sell bags bearing the Trade

Dress.   Chanel’s Coco Cocoon bag is one such bag.    At trial

MZ Wallace admitted that the Chanel Coco Cocoon bag bears

all five elements of the Trade Dress.   In fact, a September

2018 article in purseblog describes the MZ Wallace Sutton

bag as “a less-expensive alternative to Chanel’s puffy,


                                17
quilted Coco Cocoon bag.”    The Coco Cocoon bag was launched

in 2009 -- one year before MZ Wallace’s signature Metro

Tote.    The article suggests that MZ Wallace’s Sutton bag

“owes a design debt” to Chanel.

     At trial, MZ Wallace acknowledged that it did not have

the right to be the only company using square quilted nylon

placed at a 45-degree angle covering all of the bag.

Rather, it asserted that the size of its square quilting,

in combination with these other elements, rendered the

Trade Dress protectable.

MZ Wallace’s Definition of its Brand in 2018

     In January 2018, the Brand Intersection Group prepared a

“Visioning Discussion” for MZ Wallace.    While, the document,

which appears to reflect and build upon interviews with the

brand’s creators, does mention quilting as an ingredient of the

brand, it describes it as a secondary feature.    The use of nylon

and leather accents are identified as “primary” features.      The

document does not identify the Trade Dress as a component of the

brand.    The document describes the company’s original goal as

“becoming the leading U.S. premium nylon bag company.”    In

another passage it describes its “distinctive design” as “Nylon,

Quilting, Pockets, Pleats, Leather detailing.”    The

“recognizably MZW” features that are listed are “the quilting




                                  18
and pleating of the nylon, natural leather details and red edge

dye throughout the bag.”

     In an August 2018 letter sent from MZ Wallace to retail

partners, MZ Wallace announced its lawsuit against Oliver Thomas

and made clear that it would not continue to sell its products

to any organization that also worked with that brand.   MZ

Wallace described the elements of its products that “set MZ

Wallace apart” as including “high-quality materials, including

sustainably-produced Italian leather and specialty nylons that

have been carefully crafted to have a luxurious look and feel”;

signature hardware and red edge-dyed leather”; interior pockets;

detachable pouches; and double-stitched quilting.”   This letter

did not identify the Trade Dress or refer to the use of 7/8-inch

square quilting, the 45-degree angle of the squares, or quilting

covering all or substantially all of the bag.

Oliver Thomas

     Oliver Thomas is a fashion brand division of Black Diamond.

The brand was founded in 2017 by Fuller.   For over twenty years

prior to founding Oliver Thomas, Fuller worked in the fashion

industry at a variety of companies, including Ralph Lauren,

Lands’ End, L.L. Bean, Kohl’s, Carhartt, and Vera Bradley.

During this time she worked extensively with quilting

fabrication and overseas manufacturers of quilted fabrics,




                               19
including in India and China.    While at Carhartt, Fuller began

working with Lunder, the CEO of Black Diamond.

     In early 2017, Fuller began working with Lunder and Black

Diamond employee Falchi to develop a new line of bags for Black

Diamond.    At some point, Fuller decided to move away from the

original bag design that she had been working on with Falchi,

which used industrial-style canvas.     In July 2017, Fuller

officially named the brand that she was developing Oliver

Thomas.    Around this time, Black Diamond obtained trademark

rights in the Oliver Thomas wordmark.

     In developing the Oliver Thomas line of bags, Fuller

studied other brands’ products.    Obtaining samples of

competitors’ products and deconstructing them is a common

practice in the fashion industry.      Fuller had instructed fashion

designer Falchi to purchase MZ Wallace and Vera Bradley samples.

Falchi purchased three MZ Wallace bags in May 2017.     Fuller told

Falchi to give the MZ Wallace and Vera Bradley bags to a

technical designer, who then created four technical designs,

dated May 30, 2017 and June 5, 2017.     These technical designs,

along with MZ Wallace promotional materials, were sent to the

factory that Fuller was using in China to create sample

products.    In late July, Fuller and the manufacturing team in




                                  20
China analyzed bags from a number of brands, including

principally MZ Wallace. 5

     Fuller decided to use one-inch by one-inch quilted squares

oriented at a 45-degree angle.   Fuller also decided to make the

Oliver Thomas products out of polyester.

     According to Falchi, Fuller intended not merely to draw

inspiration from MZ Wallace, but specifically to “take MZ

Wallace and make it cheaper and bring it to the Midwest.”

Falchi says that Fuller expressed this intention to her in a

meeting in May 2017.   Falchi recalls conveying to Fuller that

the Oliver Thomas design lacked uniqueness and that the market

was already saturated by lightweight quilted bags.

     In August 2017, Fuller officially joined Black Diamond to

run Oliver Thomas.   The design period for the Oliver Thomas bags

lasted only a few months with expenditures for product

development, including the cost of materials acquisition and

prototype costs, being relatively modest.   Oliver Thomas




5 At trial, MZ Wallace belatedly sought to introduce thirty
exhibits containing internal Black Diamond emails attached to
30(b)(6) deposition testimony of Fuller. The majority of these
were exchanges between Sue Fuller, the Oliver Thomas
manufacturers in China, and other members of the Oliver Thomas
design team dating from June to November 2017. Many of the
emails referenced MZ Wallace products, including explicitly
modeling aspects of Oliver Thomas designs off of elements of MZ
Wallace products. These exhibits were not received into
evidence at trial. Admission of these documents would not have
altered the outcome of this trial.

                                 21
launched its website and began selling its first line of

handbags on November 2, 2017.

The Oliver Thomas Tote

     The Oliver Thomas bags, like the MZ Wallace bags, have a

quilted synthetic exterior.   The Oliver Thomas Wingwoman Totes,

which MZ Wallace has accused of copying its Metro Tote, have

several features not found in MZ Wallace products.   These

include a patent-pending “Secret Stash” bottom, which allows

consumers to store items in a separate compartment in the bag;

RFID blocking technology, which protects sensitive information

stored on credit cards and passports; a non-quilted strip of

material running from the top to bottom of the bag on one side;

a “stay-put” strap that connects the two handles; and a gold

crown logo.   The Oliver Thomas name is displayed in small type

at the bottom of the gold crown logo.   Oliver Thomas bags do not

bear leather trim and are promoted as vegan and machine-

washable.




                                22
     Oliver Thomas also sells decorative patches that may be

used to customize its bags.   The Oliver Thomas hangtags bear the

company name and logo.   These tags also promote the unique

features of the Oliver Thomas bags.

     Oliver Thomas sells its products primarily through its

website as well as wholesale to over one hundred boutiques

across the country.   MZ Wallace does not permit its retailers to

sell Oliver Thomas products and is not aware of any authorized

sellers of MZ Wallace bags that also sell Oliver Thomas bags.


                                23
In a December 2017 email, Sue Fuller identifies Oliver Thomas’s

competitive set, or its principal competitors, as the following

companies: Hammit, Hobo, Coach, Dooney and Bourke, Spartina,

Scout, Vera Bradley, and MZ Wallace.   The Oliver Thomas

Wingwoman Tote retails for between $99 and $109, depending on

the color.

      Since launching, the brand has garnered media attention in

several mainstream outlets, including Travel + Leisure, US

Weekly, Time, and Forbes.   Some of these articles have mentioned

qualities of the Oliver Thomas bags, including that it is

machine washable, has a bottom zip compartment, and includes

RFID-blocking technology.   There is no evidence that the press

has compared the Oliver Thomas products to MZ Wallace products.

Oliver Thomas is not yet a profitable business.

Cease and Desist Letter

     In February 2018, at a trade show, Eustice approached the

Oliver Thomas booth and told the employees working in the booth

that Oliver Thomas produced MZ Wallace knock-offs.   On February

26, 2018, Oliver Thomas received a cease and desist letter from

MZ Wallace.   In the letter, MZ Wallace identifies three Oliver

Thomas products that it claims infringe on MZ Wallace’s

trademark rights.   The letter accuses Oliver Thomas’s Wingwoman

Tote as mimicking “the Metro Tote’s shape, straps, and

pocketing” and describes the bags’ similarities as including:


                                24
“quilted nylon material,[] two three-channeled straps (each

attached to the body of the handbag with a distinctive ‘X’

pattern attachment), distinctive pocket configurations, and

interior clips.”    The letter did not include a description of

the Trade Dress asserted here.    There was no reference to the

dimension or orientation of quilted squares.

     On March 7, 2018, Oliver Thomas responded, through counsel,

that it did not believe MZ Wallace had trade dress protection in

the designs it highlighted in its letter.    In the Complaint,

filed on March 14, 2018, MZ Wallace for the first time offers

the description of the Trade Dress asserted at trial.    MZ

Wallace erroneously claims in the Complaint that Oliver Thomas’s

bags are made of nylon.

Consumer Reactions to the Brands

     MZ Wallace has offered no admissible evidence of consumer

confusion. 6   It admits that it has never heard of any instance of

confusion where a consumer purchased an Oliver Thomas bag under

the mistaken belief that it was an MZ Wallace bag.    MZ Wallace

has testified that it does not have evidence that the MZ Wallace

brand has been harmed because of consumer confusion.



6
 Among other evidence, MZ Wallace has attempted to rely on
negative comments about Oliver Thomas that its employees or
their friends posted on the Oliver Thomas Instagram page. These
posts do not show confusion and reflect poorly on those who
posted the comments or encouraged the writers.

                                 25
Likelihood of Confusion Survey

     Defendant expert Butler designed an Ever-Ready survey to

evaluate whether Oliver Thomas products are likely to cause

consumer confusion.    See Union Carbide Corp. v. Ever-Ready,

Inc., 531 F.2d 366, 385-88 (7th Cir. 1976).   The online survey

showed consumers the defendant’s products and asked respondents

questions to elicit whether respondents believe the defendant’s

products come from, are affiliated with, or are sponsored by a

particular company.    This survey was directed at women over the

age of 18 living in the United States who indicated through

responses to a series of screening questions about purchasing

habits that they had purchased or were likely to purchase a tote

bag, cross-body bag, or a fashion tote bag at a boutique or

local store or a store for a specific handbag brand at various

price points. 7   The price cut-offs were intended to eliminate

women who would not spend at least the price of an Oliver Thomas

product. 8   The survey showed 200 screened participants images of

the Oliver Thomas Wingwoman Tote in the basket weave pattern

that the Complaint in this action describes as bearing a




7 The survey questions excluded inter alia women who worked in
the advertising or fashion accessory businesses.

8 The price cut-offs were at least $99 for a tote bag, at least
$49 for a cross-body bag, and at least $89 for a fashion
backpack.

                                 26
“striking resemblance” to the Metro Tote, which is an “excellent

example” of the Trade Dress.




This bag was also highlighted by MZ Wallace in its February 26,

2018 cease and desist letter.

     None of the two hundred individuals surveyed indicated that

the Oliver Thomas bag came from, was affiliated with, or was

sold with the permission of MZ Wallace.    Instead, the

respondents named thirty-two other brands, such as Vera Bradley,

Coach, and Kate Spade.   When asked to explain what made them

choose the particular brand they had named, several referred to

the quilted pattern of the bag.    Based on this survey, Butler

concluded that consumers were not likely to confuse Oliver

Thomas products with MZ Wallace products in the real world.




                                  27
                             Discussion

     MZ Wallace’s primary claim is for infringement of its trade

dress under Section 43(a) of the Lanham Act.    Under this

section:

     Any person who, on or in connection with any goods ...
     uses in commerce any word, term, name, symbol, or
     device, or any combination thereof, or any false
     designation of origin ... which ... is likely to cause
     confusion, or to cause mistake, or to deceive as to
     the affiliation, connection, or association of such
     person with another person, or as to the origin,
     sponsorship, or approval of his or her goods,
     services, or commercial activities by another person
     ... shall be liable in a civil action by any person
     who believes that he or she is or is likely to be
     damaged by such act.

15 U.S.C. § 1125(a)(1)(A).   Trademark infringement claims under

Section 43(a) of the Lanham Act are analyzed in two stages.

Christian Louboutin S.A. v. Yves Saint Laurent Am. Holdings,

Inc., 696 F.3d 206, 216 (2d Cir. 2012).    “The first prong looks

to whether the senior user's mark is entitled to protection; the

second to whether the junior user's use of its mark is likely to

cause consumers confusion as to the origin or sponsorship of the

junior user's goods.”   Guthrie Healthcare Sys. v. ContextMedia,

Inc., 826 F.3d 27, 37 (2d Cir. 2016).     In establishing that its

mark is entitled to protection, a plaintiff asserting trade

dress rights in the design of a product must show that the trade

dress is non-functional, has secondary meaning, and is not




                                 28
overbroad or generic.    See Yurman Design, Inc. v. PAJ, Inc., 262

F.3d 101, 115–16 (2d Cir. 2001).

     In any claim of trade dress infringement, the plaintiff

must offer “a precise expression of the character and scope of

the claimed trade dress.”   Landscape Forms, Inc. v. Columbia

Cascade Co., 113 F.3d 373, 381 (2d Cir. 1997).   A product's

trade dress “encompasses the overall design and appearance that

make the product identifiable to consumers.”   Nora Beverages,

Inc. v. Perrier Grp. of Am., Inc., 269 F.3d 114, 118 (2d Cir.

2001).   A plaintiff must specify its trade dress by

“articulat[ing] the design elements that compose” it.   Yurman,

262 F.3d at 116.   The “focus on the overall look of a product

does not permit a plaintiff to dispense with an articulation of

the specific elements which comprise its distinct dress.”

Landscape, 113 F.3d at 381.   The Second Circuit “exercise[s]

particular caution when extending protection to product designs”

because “trade dress claims raise a potent risk that relief will

impermissibly afford a level of protection that would hamper

efforts to market competitive goods.”   Yurman, 262 F.3d at 114-

15 (citation omitted).   Without a precise expression of the

trade dress, courts are “unable to evaluate how unique and

unexpected the design elements are in the relevant market.”

Landscape, 113 F.3d at 381.




                                 29
Secondary Meaning

     In order for a trade dress to be protectable, “the mark

must be distinctive and not generic.”    Christian Louboutin, 696

F.3d at 216 (citation omitted).    A mark is “inherently

distinctive” if “its intrinsic nature serves to identify a

particular source.”    Id. (citation omitted).   A trade dress can

“acquire” distinctiveness by developing “secondary meaning in

the public mind.”   Id. (citation omitted).   “A mark has acquired

secondary meaning when, in the minds of the public, the primary

significance of a product feature is to identify the source of

the product rather than the product itself.”     Id. (citation

omitted).

     “The existence of secondary meaning is a question of fact,

with the burden of proof on the party claiming exclusive rights

in the designation.”   Bristol-Myers Squibb Co. v. McNeil-P.P.C.,

Inc., 973 F.2d 1033, 1041 (2d Cir. 1992) (citation omitted).      In

determining whether a mark has acquired secondary meaning, the

focus “is not the population at large, but prospective

purchasers of the product.”    Lane Capital Mgmt., Inc. v. Lane

Capital Mgmt., Inc., 192 F.3d 337, 345 (2d Cir. 1999).     Factors

that are considered in determining whether a mark has developed

secondary meaning include “(1) advertising expenditures, (2)

consumer studies linking the mark to a source, (3) unsolicited

media coverage of the product, (4) sales success, (5) attempts


                                  30
to plagiarize the mark, and, (6) length and exclusivity of the

mark's use.”   Genesee Brewing Co., Inc. v. Stroh Brewing Co.,

124 F.3d 137, 143 n.4 (2d Cir. 1997) (citation omitted).

Although a plaintiff can establish secondary meaning through a

variety of evidence, it is not uncommon for the proponent of

secondary meaning to offer “some form of survey of consumer

attitudes under actual market conditions.”     Mattel, Inc. v.

Azrak–Hamway Intern., Inc., 724 F.2d 357, 361 (2d Cir. 1983).

But “every element need not be proved” for a determination of

secondary meaning to be made.    Thompson Med. Co. v. Pfizer Inc.,

753 F.2d 208, 217 (2d Cir. 1985).     While “imitative intent can

help support a finding of secondary meaning, it does not

necessarily mandate one.”    Bristol–Myers Squibb, 973 F.2d at

1042 (citation omitted).    Use by third parties of a mark cuts

against the overall strength of the mark.     See Streetwise Maps,

Inc. v. VanDam, Inc., 159 F.3d 739, 744 (2d Cir. 1998).

     MZ Wallace has not met its burden of proving that its Trade

Dress has acquired secondary meaning.     MZ Wallace has not

established that consumers associate the Trade Dress with a

single source, much less with MZ Wallace.

     MZ Wallace has presented evidence of millions of dollars of

advertising expenditures, largely over the internet.     The

figures it has presented, however, represent overall advertising

spending.   While it has advertised the MZ Wallace name with


                                 31
goods bearing the Trade Dress, it has not provided any

indication of what portion of its advertising expenditures was

spent on such advertising as opposed to advertising featuring MZ

Wallace products that do not bear the Trade Dress.    MZ Wallace

has not advertised the Trade Dress through any “look for”

advertisements.    At best, MZ Wallace has presented evidence that

it engaged in “look for” advertising that associated some

elements of its Trade Dress with the MZ Wallace brand.    It has

advertised an image of a swath of quilted fabric and the name

“MZ Wallace.”    This advertising, however, does not identify the

size of the quilted squares or the kind of fabric used in the

quilting.    Taken as a whole, MZ Wallace has not shown, through

this or other advertising evidence offered by the parties, that

its advertising promotes recognition of the Trade Dress rather

than recognition of the MZ Wallace brand name.

     MZ Wallace has sold bags bearing the Trade Dress for almost

two decades, and in recent years it has had considerable

success.    Its lines of bags, however, include many without the

Trade Dress.

     During this entire period, its use of nylon quilted fabric

to cover all or virtually all of a bag has been far from

exclusive.    That material has been and is used by a significant

number of third party brands.    Many of these third parties sell

tens of thousands of such products each year, and the use of a


                                 32
one-inch diamond pattern in the quilting for these bags is

common.   While MZ Wallace has submitted evidence of some

attempts to enforce its rights against these third parties, a

fact that would support a showing of secondary meaning, the

trade dress described in the cease and desist letters sent to

these brands is inconsistent and often contains significant

variations from that proposed in this case.    The evidence of the

ubiquity of this third-party use in the market significantly

undercuts the plaintiff’s efforts to show that its Trade Dress

has achieved secondary meaning.

     To establish secondary meaning, MZ Wallace relies

principally on the assertion that Oliver Thomas intentionally

copied MZ Wallace’s design.    It asserts that this should create

a presumption of secondary meaning.    Oliver Thomas denies that

it copied MZ Wallace’s bags.   To the extent that MZ Wallace

defines copying as the creation of a counterfeit or knock-off

product, it has not proven this point.    To the extent MZ Wallace

accuses Oliver Thomas of copying in the sense that Oliver Thomas

has incorporated elements of MZ Wallace’s product into its bags,

it is correct.   As MZ Wallace admitted at trial, however, it is

entirely lawful to copy a style in which there is no protectable

trade dress.

     The evidence presented leaves no doubt that Oliver Thomas

used certain elements of MZ Wallace bags that it believed


                                  33
effectively tapped into consumer desires, and created similar

bags in a lower price range.    MZ Wallace’s bags, however, were

not the only products on which Oliver Thomas modeled its

designs.   Moreover, each of those design elements were common

features of handbag design.    The plaintiff has not shown that

Oliver Thomas sought to copy elements of MZ Wallace bags in

order to benefit from association or confusion with MZ Wallace

or to unfairly tread upon any intellectual property rights of MZ

Wallace.   Several of the features of MZ Wallace bags that MZ

Wallace considers significant to brand identification, including

the use of leather and a bottom diamond logo, do not appear on

the Oliver Thomas products.    Other elements that MZ Wallace has

mentioned in its cease and desist letters -- such as leather

feet on the bottom of the bag -- are similarly absent.      Oliver

Thomas has created a crown logo and adopted a name, neither of

which has any resemblance to the MZ Wallace identifiers.      And,

while some of the bags presented at trial from the two brands

look strikingly similar in shape or share similar prints or

colors, MZ Wallace has not identified the shape, print, or color

of a bag as part of its Trade Dress.    While evidence of

intentional appropriation of a competitor’s trade dress can be

powerful evidence of the existence of secondary meaning in that

trade dress, this is not such a case.




                                 34
     While not necessary to establish secondary meaning, it is

noteworthy that MZ Wallace introduced no survey evidence showing

that consumers associate the Trade Dress with MZ Wallace.    In

contrast, Oliver Thomas has presented the Poret survey.   As

described above, this survey showed that at most 3% of the

survey’s respondents associated the image of an MZ Wallace bag

presented to the respondents with an anonymous source or MZ

Wallace.   The lack of survey evidence from MZ Wallace combined

with this very unfavorable survey evidence from Oliver Thomas

cuts strongly against any finding that the Trade Dress has

acquired secondary meaning.

     MZ Wallace argues that the Poret survey should not be

accepted as a reliable measure of whether the Trade Dress has

acquired secondary meaning because, it contends, the survey’s

design was so flawed as to eliminate or severely limit the

survey’s probative value.   MZ Wallace principally relies on four

arguments.   It contends that the survey’s use of a screening

question that required respondents to indicate that they had

bought or were likely to buy “quilted” bags in order to continue

with the survey was flawed because it improperly suggested to

respondents that quilting was a broad category akin to a type of

fabric and so could not be considered proprietary.   Second, MZ

Wallace asserts that the survey universe was flawed because it

included respondents who expressed an interest in both tote and


                                35
shoulder bags, although the stimulus shown was just a tote bag.

Third, MZ Wallace argues that the stimulus shown to respondents

-- a photo of the MZ Wallace Metro Tote in the basket weave

print -- was improper because this particular bag was a seasonal

product that is not adequately representative of the Trade

Dress.   Finally, MZ Wallace asserts that the key question --

which defined “the look” of the stimulus as “the overall

appearance of the product created by the combination of the

various features” -- was confusing because it did not adequately

direct the respondent to focus on the Trade Dress.

     None of the aspects of the survey to which MZ Wallace

points are fatal to or diminish in any meaningful way the impact

of its results.   It is noteworthy, for example, that MZ Wallace

itself singled out its basket weave Metro Tote in its Complaint

as an “excellent example” of its Trade Dress.

     The survey results are not surprising.   Until this lawsuit,

MZ Wallace had not settled on a definition of its Trade Dress

and has not undertaken the kind of campaign that would cause

consumers to understand that the Trade Dress signifies the

source of a product.   Indeed, this lawsuit is its first serious

effort to define and enforce the Trade Dress.   Although MZ

Wallace witnesses testified that the company settled on a

definition of its Trade Dress in October 2015, after its failure

to achieve registration of its other trade dress descriptions,


                                36
the evidence is to the contrary.     The Trade Dress, as described

in the 2018 Complaint filed in this action, does not appear in

any of the four cease and desist letters MZ Wallace sent to

companies after October 2015, including most noticeably the

February 26, 2018 letter it sent to Oliver Thomas.    Establishing

secondary meaning in a combination of design features,

particularly where the individual features are ubiquitous in

handbags and have been so for decades, is a daunting task.      MZ

Wallace has failed to carry its burden to shown that its Trade

Dress has achieved secondary meaning.    The Trade Dress,

therefore, is not entitled to protection under the Lanham Act.

Functionality

     Oliver Thomas has also raised serious doubts about whether

MZ Wallace’s claimed Trade Dress is functional, another factor

that is fatal to its Trade Dress protection claim.    No mark is

entitled to protection if a company's “competitors must be able

to use [it] in order to effectively communicate information

regarding their products to consumers.”    Star Indus., Inc. v.

Baccardi & Co. Ltd., 412 F.3d 373, 382 (2d Cir. 2005).      Thus,

even if a mark is shown to have acquired secondary meaning,

proof that the mark is functional will preclude protection.      A

product feature is functional “if it is essential to the use or

purpose of the article or if it affects the cost or quality of

the article.”   TrafFix Devices, Inc. v. Mktg. Displays, Inc.,


                                37
532 U.S. 23, 32 (2001) (citation omitted).     If the product

feature is an aesthetic rather than utilitarian feature, it is

appropriate also to consider whether protecting it from

infringement will place competitors at a “significant non-

reputation-related disadvantage.”      Id. at 33 (citation omitted).

“Lanham Act protection does not extend to configurations of

ornamental features which would significantly limit the range of

competitive designs available.”    Christian Louboutin, 696 F.3d

at 221 (2d Cir. 2012) (citation omitted).     The Lanham Act

contains a “statutory presumption that features are deemed

functional until proved otherwise by the party seeking trade

dress protection.”   TrafFix Devices, 532 U.S. at 30.

     Because MZ Wallace has not shown that its Trade Dress has

acquired secondary meaning, there is no need to explore in any

detail the issue of functionality.     The evidence is strong,

however, that most, if not all, of the components of the Trade

Dress, when taken individually, are functional.     This includes

the quilting, its use over substantially all of the bag, the 45-

degree angle of the square, and perhaps even the size of the

square.   There is also significant evidence that the Trade

Dress, taken as a whole, has aesthetic functionality, and that

giving the Trade Dress protection under the Lanham Act would

place the many competitors who use it or its equivalents at a

significant non-reputation-related disadvantage.     At trial, MZ


                                  38
Wallace took the position that the use of even a 1.5-inch

quilted square oriented at a 45-degree angle would infringe its

Trade Dress.   Similarly, it asserts that the defendants’ use of

polyester and not nylon to make their quilted bags is infringing

and, generally, that synthetic materials that are similar in

appearance to nylon would infringe.    What is clear, is that MZ

Wallace has failed to prove that its Trade Dress is non-

functional.

Likelihood of Confusion

     Even if MZ Wallace had shown that its Trade Dress was

protectable under the Lanham Act, MZ Wallace has failed to

establish that there is a likelihood of consumer confusion.     In

the second stage of Section 43(a) inquiries, courts must

“determine whether [the] defendant's use of a similar mark is

likely to cause consumer confusion.”    Christian Louboutin, 696

F.3d at 217 (citation omitted).    “[A] plaintiff must prove . . .

a probability of confusion, not a mere possibility, affecting

numerous ordinary prudent purchasers” in order to establish a

likelihood of confusion.   Starbucks Corp. v. Wolfe's Borough

Coffee, Inc., 588 F.3d 97, 115 (2d Cir. 2009) (citation

omitted).   In determining whether there is a likelihood of

confusion, courts apply the eight-factor balancing test

introduced in Polaroid Corp. v. Polaroid Elecs. Corp., 287 F.2d

492 (2d Cir. 1961).   The eight factors are:


                                  39
     (1) strength of the trademark; (2) similarity of the
     marks; (3) proximity of the products and their
     competitiveness with one another; (4) evidence that
     the senior user may bridge the gap by developing a
     product for sale in the market of the alleged
     infringer's product; (5) evidence of actual consumer
     confusion; (6) evidence that the imitative mark was
     adopted in bad faith; (7) respective quality of the
     products; and (8) sophistication of consumers in the
     relevant market.

Kelly-Brown v. Winfrey, 717 F.3d 295, 307 (2d Cir. 2013)

(citation omitted).

     The majority of these factors weigh against MZ Wallace’s

claim.   MZ Wallace has presented no admissible evidence that

goes to actual consumer confusion.    On the other side, Oliver

Thomas has presented expert testimony based on a consumer survey

showing 0% likelihood of consumer confusion.

     For the same reasons that the claimed Trade Dress has not

acquired secondary meaning, it is not a strong mark.    The two

products are also not very similar.    Similarity is gauged by

looking “at the general impression created by the marks, taking

into account all factors that potential purchasers will likely

perceive and remember.”    Lang v. Ret. Living Pub. Co., 949 F.2d

576, 581 (2d Cir. 1991).   It is appropriate to consider “the

products' sizes, logos, typefaces, and package designs.”    W.W.W.

Pharm. Co. v. Gillette Co., 984 F.2d 567, 573 (2d Cir. 1993).

MZ Wallace has submitted no evidence that the packaging of the

two products is similar.   The marketing materials produced by



                                 40
both sides show that the Oliver Thomas and MZ Wallace brands

differ significantly in their overall brand look.    The brands

have distinctive names.    Both products bear their own

distinctive logos and non-overlapping design features.    For

instance, MZ Wallace has a diamond-shaped leather logo on the

bottom of its bag and leather trim, often with red accents.

Oliver Thomas touts its products as vegan, includes a non-

quilted stripe in the middle of many of its bags, and uses a

crown logo on the front of its bag.    Fashion consumers are

sophisticated purchasers, particularly where the cheaper of the

products costs at least around $100, which also cuts against

likelihood of confusion.    There is no assertion here that the

quality of the products is appreciably different.

     Moreover, MZ Wallace and Oliver Thomas bags are not

marketed to the same consumers.    The two brands sell their bags

at significantly different price points and, while both sell

bags wholesale to boutiques, there is no overlap in any brick

and mortar store.   Oliver Thomas is also unlikely to “bridge the

gap” and begin targeting consumers of MZ Wallace bags given that

a founding tenant of the brand was to create bags that sold for

around $100, significantly lower than the price of MZ Wallace

bags.   Oliver Thomas markets itself as a fun brand that does not

take itself overly seriously.    It consistently promotes its

brand with reference to Fuller’s pet dog, also named Oliver


                                  41
Thomas, and whimsically describes this dog as the brand’s “co-

founder.”    Oliver Thomas also sells tongue-and-cheek patches

that are intended to allow customers to customize its bags.      For

example, one patch depicts a beer can bearing the words “The

Tears of Mine Enemies.”    In contrast, MZ Wallace promotes a

vision of its brand that is sophisticated, luxurious, and high

fashion.    MZ Wallace’s focus on Oliver Thomas as a threat

appears to be a detour from its overall brand direction.

     The factor that MZ Wallace emphasizes is its contention

that Oliver Thomas exhibited bad faith in adopting MZ Wallace’s

Trade Dress.    As explained above, Oliver Thomas intentionally

chose to incorporate some design features of popular MZ Wallace

bags but MZ Wallace has not shown that Oliver Thomas copied its

bags or those features with the intent to capitalize on MZ

Wallace’s reputation and goodwill or to foment confusion between

the two companies’ products.    See Star Indus., 412 F.3d at 388.

State Law Claims

     MZ Wallace’s remaining state law claims also fail because

MZ Wallace has failed to show that it has a protectable trade

dress and that there is any likelihood of consumer confusion.

MZ Wallace first claims deceptive acts and practices under

Section 349 of the New York General Business Law.    Section 349

prohibits “[d]eceptive acts or practices in the conduct of any

business ... or in the furnishing of any service in this state.”


                                 42
N.Y. Gen. Bus. Law § 349(a).    The party challenging an act or

practice under Section 349 must show: (1) that the defendant

engaged in a consumer-oriented act, (2) that the consumer-

oriented act was misleading in a material way, and (3) that the

party consequently suffered injury.    See Stutman v. Chem. Bank,

95 N.Y.2d 24, 29 (2000); see also Conboy v. AT & T Corp., 241

F.3d 242, 258 (2d Cir. 2001).    MZ Wallace has not shown that

Oliver Thomas has misled consumers in any way.    As discussed

above it has presented no evidence that Oliver Thomas acted with

the intention of deceiving customers as to the origin of the

bags, that its adoption of features used in MZ Wallace bags has

created a likelihood of consumer confusion, or that it has

injured MZ Wallace.

     MZ Wallace claims dilution and likelihood of injury to

business reputation under Section 360-l of New York General

Business Law.   Section 360–l provides:

     Likelihood of injury to business reputation or of
     dilution of the distinctive quality of a mark or trade
     name shall be a ground for injunctive relief in cases
     of infringement of a mark registered or not registered
     or in cases of unfair competition, notwithstanding the
     absence of competition between the parties or the
     absence of confusion as to the source of goods or
     services.

N.Y. Gen. Bus. Law § 360–l.    “New York law accords protection

against dilution to marks that are distinctive as a result of

acquired secondary meaning as well as to those that are



                                 43
inherently distinctive.”    N.Y. Stock Exch., Inc. v. New York,

New York Hotel, LLC, 293 F.3d 550, 557 (2d Cir. 2002).    Because

MZ Wallace’s Trade Dress has not acquired secondary meaning, it

cannot be protected under Section 360-l.

     MZ Wallace also makes two claims under the common law,

first for trade dress infringement and second for unfair

competition.   The common law claim of unfair competition “shares

many common elements with the Lanham Act claims of false

designation of origin and trademark infringement.”    W.W.W.

Pharm. Co., 984 F.2d at 576.    One of the common elements is

proof of ownership of a protectable mark.    Nabisco, Inc. v.

Warner–Lambert Co., 220 F.3d 43, 45 (2d Cir.2000) (“To prevail

on its trademark infringement and unfair competition claims,

[the plaintiff] must prove that [the mark in question] is a

protectable trademark.”).    Because MZ Wallace has not shown it

has a protectable mark, it cannot succeed on its common law

claims.

Attorneys’ Fees

     Oliver Thomas asks for an award of attorneys’ fees under

the fee-shifting provision of the Lanham Act.    15 U.S.C. §

1117(a).   The statute “authorizes the award of attorney's fees

to prevailing parties in ‘exceptional cases.’”    Patsy's Brand,

Inc. v. I.O .B. Realty, Inc., 317 F.3d 209, 221 (2d Cir. 2003)

(citation omitted).   The statute provides only that the district


                                 44
court ‘may’ award attorneys' fees.    Patsy's Italian Rest., Inc.

v. Banas, 658 F.3d 254, 268 (2d Cir. 2011).    This Circuit

applies the Supreme Court’s Octane Fitness, LLC v. ICON Health &

Fitness, Inc., 572 U.S. 545 (2014), standard for determining

whether an award of attorney’s fees is appropriate to

applications for attorneys’ fees under the Lanham Act.     Sleepy's

LLC v. Select Comfort Wholesale Corp., 909 F.3d 519, 531 (2d

Cir. 2018).   Under the Octane Fitness test, “an ‘exceptional’

case is simply one that stands out from others with respect to

the substantive strength of a party's litigating position . . .

or the unreasonable manner in which the case was litigated.”

Octane Fitness, 572 U.S. at 554.     A “case-by-case exercise of [

] discretion, considering the totality of the circumstances,”

determines whether a case is “exceptional.”    Id.   The Court

further suggested that factors considered under a similar

provision in copyright law were relevant to the inquiry.      These

are “frivolousness, motivation, objective unreasonableness (both

in the factual and legal components of the case),” and the

interests of compensation and deterrence.    Id. at 1756 n.6

(citing Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n. (1994)).

     Over the last six years, MZ Wallace has used an array of

different attorneys to write cease and desist letters and to

prosecute its applications for registration of a trade dress.

Over and over, it defined its trade dress differently.     In this


                                45
lawsuit, it pursues what it describes as a narrowed definition.

The Trade Dress defined in the Complaint is not, however, a

narrowed definition.   The only common element in each of these

many articulations of its trade dress has been the use of

quilting.   Frequently, it added the element of diamond quilting.

On a few occurrences, but not before the PTO, it added the use

of nylon.   But, only in this case has it added the features that

the quilting must cover the bag (or substantially all of the

bag) and that the quilting must be of 7/8-inch squares.   A chart

listing the many iterations of its trade dress assertions is

reproduced below.   Given its shifting understanding of the

features that might comprise its trade dress, it is not

surprising that MZ Wallace has utterly failed to show that the

definition of its Trade Dress on which it settled just this year

has achieved secondary meaning.




                                  46
     For this reason, among others, MZ Wallace had a very weak

claim to trademark protection in this case.   This weak claim

does not, however, lead inevitably to the conclusion that its

motivation for engaging in this litigation was malevolent.     It

has not engaged in fraud or acted in bad faith.   Nor did it

conduct this lawsuit in an unreasonable manner.   While its

claims were very weak, they were not frivolous.   In short,

Oliver Thomas has not shown that this is an exceptional case in




                               47
which the principles of compensation and deterrence dictate an

award of attorney’s fees.

     In making this application for an award of attorney’s fees

Oliver Thomas emphasizes the evidence of unreasonable and

improper business behaviors on the part of MZ Wallace.   These

include posting or encouraging others to post accusations that

Oliver Thomas’s bags are knock-offs on the Oliver Thomas

Instagram page, implying that Oliver Thomas bags are

“counterfeit and knockoff goods” in its August 2018 letter to MZ

Wallace retail partners, and using threatening and disparaging

language directed at Oliver Thomas representatives at a trade

show.   This business behavior is unsavory and will hopefully

cease, but that improper behavior does not entitle Oliver Thomas

to an award of attorney’s fees due to the filing and prosecution

of this lawsuit.

     Similarly, while Oliver Thomas argues that MZ Wallace’s

practice of sending demand letters and submitting weak

applications to the PTO for trademark protection demonstrates

its unreasonableness, these acts alone cannot be said to render

this litigation exceptional.   While weak, Oliver Thomas’s trade

dress arguments were not frivolous or objectively unreasonable.

Oliver Thomas’s request for attorneys’ fees under the Lanham Act

is therefore denied.




                                48
                           Conclusion

     For the reasons stated in this Opinion, the Clerk of Court

shall enter judgment in favor of Oliver Thomas.    Oliver Thomas’s

claim for an award of attorneys’ fees is denied.


Dated:    New York, New York
          December 20, 2018



                               ________________________________
                                          DENISE COTE
                                  United States District Judge




                                49
